Title: From Thomas Jefferson to Theodorick Bland, 9 February 1781
From: Jefferson, Thomas
To: Bland, Theodorick



Sir
Richmond Febry. 9th. 1781.

 I received yesterday your letter inclosing that of Colo. Dubuysson. It gives us great pain that we are not able to do what is desired by that gentleman. I shall not rest this merely on the determination of the Executive not to exchange Govr. Hamilton at all while matters on our frontier are situated as at present, a determination founded as well on the possibility of real injury he would be enabled to do as on the apprehensions which the Western Country entertain of his eager enmity against us and influence with the savages. It is well known that the whole Line of Officers belonging to Virginia and North Carolina were taken some months before the captivity of Colo. Dubuysson, and stand previously entitled to exchange on the just principle of regular rotation. Exchanges out of turn have already given great disgust, not only to those who have been passed  by, but to the Officers in general who find themselves exposed to the danger of a like insult. I leave to yourself, Sir, to judge what would be the complaints were we to consent to the exchange in question, passing over a whole army whose Officers stand first entitled; these complaints would be the more distressing as they would be founded in justice, and would admit no possibility of answer. The same reasons are good against a parole exchange of such extent as the one proposed. I hope therefore that Colo. Dubuysson will see this matter in it’s proper light and be satisfied that nothing but a sense of its being clearly against our duty prevents our concurrence in a measure leading so much to his relief and which is stated as eventually interesting to the family of Baron de Kalb, to whom gratitude would induce us to render every service reconcilable to that justice which is due to others. I am &c. &c. &c.,

Ts. Jefferson

